DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 13 is objected to because of the following informalities: the phrase “...selected from the consisting of..” is not in proper grammatical format.  Appropriate correction is required.
Claims 16, 17, 18, and 19 are objected to because of the following informalities:  The claims recite acronyms without a preceding presentation of the constituent words that make up the acronym. For example, claim 16 recites a CPU, claim 17, recites an ASIC, FPGA, CPLD, claim 18 recites a switching-ASIC, and claim 19 recites a CAM, BCAM, and TCAM. Appropriate correction is required.
Claim 17 depends on claim 1. Specifically, the limitations of claim 17 depend from and further narrows the “logic circuit” element which contains a condition precedent. It is not incumbent on the examiner to give patentable weight to an element with a condition precedent. As a result, limitations that depend on said element are not provided patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calciu et al. (US 2020/0034294) in view of Li et al. (US 2019/0272236).

	With respect to claim 1, Calciu discloses: a memory, a bus interface that interfaces with a data-plane device resource associated with the data- plane device, and a processor unit or logic circuit configured to (Fig. 1, 2, and 3): determine whether the data-plane resource, or the portion thereof, has a corresponding shadow copy stored in local memory operatively connected to a host processor; perform a read access of the data-plane resource, or the portion thereof, over the bus interconnect upon a determination that the data-plane resource, or the portion thereof, does not have a shadow copy; and perform a read of the shadow copy associated with the data-plane resource, or the portion thereof, upon a determination that the data-plane resource, or the portion thereof, has the shadow copy ([0025], a copy from the main memory is interpreted to be a read from the main memory and then a write to the cache).
Calciu does not specifically disclose: receive a request for a read access to a data-plane resource, or a portion thereof, over a bus interconnect.
However, Li discloses: receive a request for a read access to a data-plane resource, or a portion thereof, over a bus interconnect ([0032])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li to ensure optimized power and performance volatile memory ([0026], Li).



With respect to claim 19, Calciu discloses: wherein the data-plane resource is selected from the group consisting of: contents of cache; contents of CAM; contents of BCAM; contents of TCAM; register-files; and memories in or associated with data plane devices (Fig. 1, 2, and 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Calciu et al. (US 2020/0034294) in view of Li et al. (US 2019/0272236) further in view of Chadwick, JR. et al. (US 2013/0042068).

With respect to claim 10, Calciu and Li do not specifically disclose: wherein the operation to determine whether the data- plane resource, or the portion thereof, has the corresponding shadow copy comprises: accessing a list of shadow resources; and determining whether an address or identifier associated with the data-plane resource, or the portion thereof, is located in the list.
However, Chadwick discloses: wherein the operation to determine whether the data- plane resource, or the portion thereof, has the corresponding shadow copy comprises: accessing a list of shadow resources; and determining whether an address or identifier associated with the data-plane resource, or the portion thereof, is located in the list (Abstract).
.

Claims 13, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calciu et al. (US 2020/0034294) in view of Li et al. (US 2019/0272236) further in view of Bhaskaran (US 2004/0114588).

With respect to claim 13, Calciu and Li do not specifically disclose: wherein the data plane resource is associated with a table selected from the consisting of a media access control (MAC) address table, a forwarding information base (FIB) table, a routing information base (RIB) table, an access control list (ACL) table, and an address resolution protocol (ARP) table, and wherein the shadow copy comprises all table entries of the data-plane resource.  
However, Bhaskaran discloses: wherein the data plane resource is associated with a table selected from the consisting of a media access control (MAC) address table, a forwarding information base (FIB) table, a routing information base (RIB) table, an access control list (ACL) table, and an address resolution protocol (ARP) table, and wherein the shadow copy comprises all table entries of the data-plane resource ([0024]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bhaskaran to allow a 

With respect to claim 14, Bhaskaran discloses: wherein the data plane resource is associated with at least one of a media access control (MAC) address table, a forwarding information base (FIB) table, a routing information base Page 57Attorney Docket No. 10143-250us1 CPOL 1021748 (RIB) table, an access control list (ACL) table, and an address resolution protocol (ARP) table, and wherein the shadow copy comprises a portion of entries of the data-plane resource ([0024], [0072]).  

With respect to claim 15, Bhaskaran discloses: wherein the data-plane resource is used by the data-plane device for one or more operations selected from the group consisting of: routing operation, forwarding operation, control-plane management operation, bootup operation, data-plane device upgrade operation, and maintenance and management operations ([0024], [0072]).

With respect to claim 18, Bhaskaran discloses: wherein the data-plane device is selected from the group consisting of a network processor (NPU), a route processor (RP), and a switching-ASIC ([0030]).  

	

Allowable Subject Matter
Claims 2-9, 11, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WISSAM RASHID/           Primary Examiner, Art Unit 2195